GRINDING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  “a direction of the pressing force detected by the force sensor is the first direction when acquiring the present position” should read, “the direction of the pressing force detected by the force sensor is the first direction when acquiring the present position”.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites, “a reference position”.  From the specification, Examiner is interpreting this position to be the position acquired when a new tool comes into contact with the reference surface (i.e. the initial baseline position); wherein, the present position is the position acquired when a tool (with any amount of wear) comes into contact with the reference surface (supported by claim 9).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 10 recites, “wherein when the present position is acquired, the grinding tool is in a state where the grinding tool is newly attached to the robot by replacing the grinding tool used for acquisition of the reference position”.  Based on the claim interpretation above, it is unclear how the present position can be both the position when the grinding tool is in a worn state (claim 9) and the position wherein the grinding tool is new.  As best understood, Examiner is interpreting this limitation to mean, “wherein a new grinding tool is attached to the robot by replacing the grinding tool used for acquisition of the present position; and the variation indicates at least one of an individual difference and an attaching error of the grinding tool after replacement”.  To summarize, in this manner, the apparatus determines a present position (worn), the grinding tool is replaced, a reference position is detected, and the variation acquiring section determines the difference between the new grinding tool and the worn grinding tool.  As currently written in the instant claim and specification, it cannot be determined what is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US20150005923).
Regarding claim 1, Gu teaches a grinding apparatus (10) comprising: a robot (30) (Fig. 1);
a grinding tool (36) attached to the robot (30) (Fig. 1);  
a force sensor (34) configured to detect a force exerted on the grinding tool (36) (Fig. 1; [0051] lines 1-2);
and a controller (60) connected with the force sensor (37) and configured to control the robot (Fig. 1; [0047] lines 3-7), wherein the controller (60) includes a variation acquiring section (70, 82), the variation acquiring section (70, 82) being configured to acquire a present position of the robot by pressing the grinding tool against a reference surface in such a manner that a pressing force detected by the force sensor (34) is constant (target value) ([0060-0063]), and to acquire a difference between the acquired present position and a reference position of the robot stored in advance, the difference being acquired as a variation of the grinding tool ([0063]; Figs. 1-2).
Regarding claim 2, Gu teaches wherein the controller (60) further includes a position correcting section configured to correct a start point of a grinding operation by the grinding tool based on the acquired variation ([0063]; Fig. 1).
Regarding claim 3, Gu teaches wherein before the grinding tool (36) is used for a grinding operation, the variation acquiring section (70, 82) acquires the reference position by pressing the grinding tool against the reference surface in such a manner that the pressing force detected by the force sensor is constant (target value) ([0060]; Figs. 1-2).
Regarding claim 4, Gu teaches wherein the constant pressing force (target value) when the reference position of the robot is acquired and the constant pressing force (target value) when the present position of the robot is acquired are equal ([0060]; the target value remains the same, the robot is controlled to move the tool until the force sensor detects the target value, i.e. the target value is the same for both reference and present positions);
and a direction of the constant pressing force detected by the force sensor (34) when the reference position of the robot is acquired, and a direction of the constant pressing force detected by the force sensor when the present position of the robot is acquired are identical ([0060]; the same direction of force applies to both reference and present positions, how far the robot arm as to move to achieve the target value of pressure is what changes).
Regarding claim 5, Gu teaches wherein the constant pressing force (target value) when the reference position of the robot is acquired and the constant pressing force (target value) when the present position of the robot is acquired are equal ([0060]; the target value remains the same, the robot is controlled to move the tool until the force sensor detects the target value, i.e. the target value is the same for both reference and present positions);
and an orientation of the grinding tool (36) with respect to the reference surface when the reference position of the robot is acquired, and an orientation of the grinding tool with respect to the reference surface when the present position of the robot is acquired are identical ([0060]; the orientation of the tool applying force to both reference and present positions remains the same, how far the robot arm as to move to achieve the target value of pressure is what changes).
Regarding claim 6, Gu teaches wherein the variation acquiring section (70, 82) acquires the variation of the grinding tool (wear) in a first direction by pressing the grinding tool against the reference surface in such a manner that the pressing force detected by the force sensor (34) is constant and that a direction of the pressing force detected by the force sensor is the first direction when acquiring the reference position of the robot ([0060-0063]; Figs. 1-2);
and by pressing the grinding tool (36) against the reference surface in such a manner that the pressing force (F) detected by the force sensor (34) is constant (target value) and that a direction of the 
Regarding claim 7, Gu teaches wherein the reference surface includes a first reference surface and a second reference surface respectively perpendicular to at least two directions (this limitation is not positively claimed, the claims are drawn to the grinding apparatus, not the surface);
and the variation acquiring section (70, 82) acquires the present position of the grinding tool (36) with respect to components of the at least two directions by pressing the grinding tool against at least the first reference surface and the second reference surface in such a manner that the pressing force detected by the force sensor (34) is constant (target value) (Figs. 1-2; [0060]).
Because Gu teaches the variation acquiring section acquires the present and reference position of the grinding tool by detecting a target value force (a constant number), Gu is capable of continuing to detect the target value force, regardless of how many surfaces the grinding tool comes into contact with.
Regarding claim 9, Gu teaches wherein when the present position is acquired, the grinding tool (36) is in a worn state after a grinding operation (Fig. 1; [0063]); 
and the variation indicates an abrasion amount of the grinding tool ([0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Gu (US20150005923).
claim 11, Gu teaches wherein the variation acquiring section (70, 82) determines the variation after a grinding process is performed on a predetermined number of working points (burr portion shape data) of a plurality of working points (burrs) on a workpiece (50) (Fig. 1; [0063]; [0018]; [0067]);
and the position correcting section corrects the start point of the grinding operation of the grinding tool by using the determined average variation ([0063]).
Gu does not explicitly recite […]  divides the determined variation by the predetermined number to determine an average variation per working point in the grinding process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variation acquiring section of Gu divide and determine the average variation per working point in the grinding process, because Gu teaches by detecting the acting force on the tool, and continuously replacing the burr portion shape data, the variation acquiring section is able to determine when the deburring process has been completed (Fig. 12, S31-S36).  Since Gu can determine when the deburring process is completed, and when the process needs to adjust the force and repeat steps, it would have been obvious to one of ordinary skill in the art for the collected data of Gu to determine the average variation per working point in the grinding process (i.e. the improvement of deburring during each recitation of steps).  
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/              Examiner, Art Unit 3723           

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723